DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims, filed 7/1/2021, are accepted and appreciated by the examiner.
Response to Arguments
Applicant’s arguments filed 7/1/2021 have been fully considered but they are not persuasive.  With regards to the 35 U.S.C. §101 Rejection Applicant argues, “In contrast, in the case where the threshold value of the S/N ratio is increased, no shoulder peak may be detected." The claims address this problem "since two kinds of detection are performed with different detection sensitivities, the shoulder peak ( or the shoulder peak exclusion) candidate can be chosen from the peaks that are detected with one of the detection sensitivities but are not detected with the other detection sensitivity, and thus, the shoulder peak can be appropriately detected with ease."  However the claims merely recite “a shoulder peak candidate choosing step of choosing, out of the one or more peaks detected in the second detecting step, a peak that is not detected in the first peak detecting step”.  It is not clear how merely choosing a peak that is not detected in the first peak detecting step is supposed to detect a .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more
	With respect to Claim 8 the limitation	A peak detecting method comprising: 	a first peak detecting step of detecting, with a first detection sensitivity, one or more peaks in object data in which a peak is to be detected, the object data comprises a chromatogram, a mass spectrum or an optical spectrum of a sample;	a second peak detecting step of detecting one or more peaks in the object data with a second detection sensitivity that is higher than the first detection sensitivity; and 	a shoulder peak candidate choosing step of choosing, out of the one or more peaks detected in the second detecting step, a peak that is not detected in the first peak 
	-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
	-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo		With respect to Claim 9 the limitation	A peak detecting method comprising: 
	-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
	-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  

	-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
	-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
	-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to 
	Levinson US 2003/0059837 A1	Considering the claim as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial exception in some meaningful way.  As currently claimed, Examiner views that the additional elements do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, because the claims fails to recite clearly how the judicial exception is applied in a manner that does not monopolize the exception because the limitation regarding “a data processing device” can be a generic processor regarding any data and does not impose a meaningful limitation 
	-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
	-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
	-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo	Moreover Examiner views the claims to be merely generally linking the use of the judicial exception to detecting peaks 
	Levinson US 2003/0059837 A1	Considering the claim as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial exception in some meaningful way.  As currently claimed, Examiner views that the additional elements do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, because the claims fails to recite clearly how the judicial exception is applied in a manner that does not monopolize the exception because the limitation regarding “a data processing device” can be a generic processor regarding any data and does not impose a meaningful limitation describing what problem is being remedied or solved.	Dependent claims 10,13 when analyzed as a whole are held to be patent 
Claims 10, 13 further recite insignificant extrasolution activity that is viewed as well-known routine or conventional as evidenced by	Shimizu JPH0835960 	Wright US2012/0089344 A1	Kanko US2015/0206728 A1.
Levinson US 2003/0059837 A1
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
	Claim 9 recites 	a shoulder peak non-candidate choosing step of choosing, out of the one or more peaks detected in the first detecting step, a peak that is not detected in the second peak detecting step, the peak that is not detected in the second detecting step being noise and not a shoulder peak superimposed on another peak, so that the noise is excluded.	However the specification is silent to how merely choosing a shoulder peak non-candidate leads to noise being excluded and therefore fails the written description requirement.   Furthermore the claim recites “the peak that is not detected in the second detecting step being noise and not a shoulder peak superimposed on another peak”.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 8	a shoulder peak candidate choosing step of choosing, out of the one or more peaks detected in the second detecting step, a peak that is not detected in the first peak detecting step, the peak that is not detected in the first detecting step being a shoulder peak superimposed on another peak, so that a component contained in the sample corresponding to the shoulder peak is detected,	It is not clear how choosing a shoulder peak candidate leads to a component contained in the sample corresponding to the shoulder peak is detected.  The claim recites a “choosing” step but somehow choosing a peak leads to detection of a component which is not clear and is therefore indefinite.  Examiner notes the use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) (noting that the Supreme Court explained that a vice of functional claiming occurs "when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional 
	Claim 9 recites 	a shoulder peak non-candidate choosing step of choosing, out of the one or more peaks detected in the first detecting step, a peak that is not detected in the second peak detecting step, the peak that is not detected in the second detecting step being noise and not a shoulder peak superimposed on another peak, so that the noise is excluded.	It is not clear how choosing a shoulder peak non-candidate leads to noise being excluded and is therefore indefinite.  Furthermore it is not clear what the noise is excluded from and is therefore indefinite.  Examiner notes the use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 
	Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.	Examiner notes that prior art could not be applied to the claims above due to the 35 U.S.C. §112 (a) and (b) Rejections shown above.
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050.  The examiner can normally be reached on M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863